Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of September 4, 2020 (this
“Amendment”), is entered into among FLOWSERVE CORPORATION, a New York
corporation (the “Borrower”), the Lenders party hereto and BANK OF AMERICA,
N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of July 16, 2019 (as amended or modified
from time to time, the “Credit Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1.    Amendments.

(a)    The definition of “Bail-In Action” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

(b)    The definition of “Bail-In Legislation” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

(c)    The definition of “LIBOR Successor Rate Conforming Changes” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate, the
definition of Interest Period, the timing and frequency of determining rates and
making payments of interest and other technical, administrative or operational
matters as

 

1



--------------------------------------------------------------------------------

may be appropriate, in the discretion of the Administrative Agent in
consultation with the Borrower, to reflect the adoption and implementation of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement).

(d)    The definition of “Permitted Acquisition” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Permitted Acquisition” means an Acquisition by the Borrower or any Subsidiary,
provided that (i) in the case of an Acquisition of the Equity Interests of
another Person, such Acquisition was not preceded by an unsolicited tender offer
for such Equity Interests by, or proxy contest initiated by, the Borrower or any
Subsidiary; (ii) the property acquired (or the property of the Person acquired)
in such Acquisition is used or useful in a line of business permitted by
Section 8.08; and (iii) at the time of such transaction (A) both before and
after giving effect thereto, no Default shall have occurred and be continuing
and (B) the Borrower would be in compliance with the covenants set forth in
Section 8.11 on a Pro Forma Basis after giving effect to such Acquisition (for
purposes of clarification, any determination of compliance with Section 8.11(a)
on a Pro Forma Basis for purposes of this clause (B) subsequent to the end of
the Covenant Relief Period shall be deemed to refer to compliance with the
Consolidated Leverage Ratio requirement which shall be in effect under
Section 8.11(a) on and after March 31, 2022).

(e)    The definition of “Write-Down and Conversion Powers” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

(f)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Adjustment” has the meaning specified in Section 3.03(c).

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Communication” has the meaning specified in Section 11.17.

 

2



--------------------------------------------------------------------------------

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date less the aggregate
amount of unrestricted cash and cash equivalents of the Borrower and its
Subsidiaries in excess of $250,000,000 included in the consolidated balance
sheet of the Borrower as of such date to (b) Consolidated EBITDA for the most
recently completed four fiscal quarters; provided, however, if as of any date
the Consolidated Net Leverage Ratio is being determined, the Borrower or any
Subsidiary shall have completed a Permitted Acquisition or an Asset Sale during
the relevant four fiscal quarter period, Consolidated EBITDA shall be computed
(for purposes of such determination) on a Pro Forma Basis as if such
transaction(s) and any related incurrence of Indebtedness, had occurred at the
beginning of such period.

“Covenant Relief Period” means the period commencing on the First Amendment
Effective Date through and including December 31, 2021.

“First Amendment Effective Date” means September 4, 2020.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

3



--------------------------------------------------------------------------------

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

(g)    Section 3.03(c) of the Credit Agreement is hereby amended to read as
follows:

(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, but without limiting Sections 3.03(a) and (b) above, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Borrower or Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to the Borrower) that
the Borrower or Required Lenders (as applicable) have determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”), or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates applicable to U.S. dollar-denominated Loans or (y) another
alternate benchmark rate, giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment;” and any such
proposed rate, a “LIBOR Successor Rate”), and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an

 

4



--------------------------------------------------------------------------------

amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

(h)    Section 8.06(a) of the Credit Agreement is hereby amended to read as
follows:

(a)    Declare or pay, directly or indirectly, any Restricted Payment, except
that the Borrower and its Subsidiaries may make Restricted Payments so long as
(i) no Default exists or would result therefrom and (ii) the Borrower is and
would be in compliance with the maximum ratio set forth in Section 8.11(a) on a
Pro Forma Basis (for purposes of clarification, any determination of compliance
on a Pro Forma Basis with this clause (ii) subsequent to the end of the Covenant
Relief Period shall be deemed to refer to compliance with the Consolidated
Leverage Ratio requirement which shall be in effect under Section 8.11(a) on and
after March 31, 2022); provided, that, during the Covenant Relief Period, the
aggregate amount of dividends and share repurchases made by the Borrower shall
not exceed an amount equal to 115% of the aggregate amount of dividends and
share repurchases made by the Borrower during the period of six fiscal quarters
of the Borrower commencing on January 1, 2019 through and including June 30,
2020.

 

5



--------------------------------------------------------------------------------

(i)    Section 8.11(a) of the Credit Agreement is hereby amended to read as
follows:

(a)    Consolidated Leverage Ratio / Consolidated Net Leverage Ratio. (i) Permit
the Consolidated Net Leverage Ratio as of the end of any fiscal quarter of the
Borrower ending during the Covenant Relief Period to be greater than 4.00 to
1.0, and (ii) permit the Consolidated Leverage Ratio as of the end of any fiscal
quarter of the Borrower ending subsequent to the Covenant Relief Period to be
greater than 4.00 to 1.0; provided, that in connection with any Material
Acquisition consummated subsequent to the Covenant Relief Period, upon written
notice from the Borrower to the Administrative Agent, the maximum permitted
Consolidated Leverage Ratio for each of the four consecutive fiscal quarters,
beginning with the fiscal quarter in which such Material Acquisition occurs
(such period, the “Leverage Increase Period”), shall be increased to 4.50 to
1.0. Following the expiration of any Leverage Increase Period, the maximum
Consolidated Leverage Ratio cannot be subsequently increased again as provided
in this proviso (and a subsequent Leverage Increase Period cannot commence)
until the Borrower has delivered quarterly Compliance Certificates evidencing
that it was in compliance with the maximum Consolidated Leverage Ratio as set
forth in this Section 8.11 (after the decrease in such maximum Consolidated
Leverage Ratio following the termination of such Leverage Increase Period) for
two consecutive fiscal quarters; provided, that the maximum Consolidated
Leverage Ratio may be increased no more than two times during the term of this
Agreement.

(j)    Section 11.17 of the Credit Agreement is hereby amended to read as
follows:

11.17    Electronic Execution of Assignments and Certain Other Documents

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement, any other document executed in connection herewith and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of the
Administrative Agent or any Lender, any electronic signature shall be promptly
followed by such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Lenders of a manually
signed paper document, amendment, approval, consent, information, notice,
certificate, request, statement, disclosure or authorization related to this
Agreement (each a “Communication”) which has been converted into electronic form
(such as scanned into PDF format), or an electronically signed Communication
converted into another format, for transmission, delivery and/or retention. The
Borrower hereby acknowledges the

 

6



--------------------------------------------------------------------------------

receipt of a copy of this Agreement and all other Loan Documents. The
Administrative Agent and each Lender may, on behalf of the Borrower, create a
microfilm or optical disk or other electronic image of this Agreement and any or
all of the other Loan Documents. The Administrative Agent and each Lender may
store the electronic image of this Agreement and the other Loan Documents in its
electronic form and then destroy the paper original as part of the
Administrative Agent’s and each Lender’s normal business practices, with the
electronic image deemed to be an original and of the same legal effect, validity
and enforceability as the paper originals.

(k)    Section 11.20 of the Credit Agreement is hereby amended to read as
follows:

11.20    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions

Solely to the extent any Lender or L/C Issuer that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

2.    Effectiveness; Conditions Precedent. This Amendment shall be effective
upon (a) receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower and the Required Lenders, (b) receipt by the
Administrative Agent (or a designated Affiliate thereof), for the account of
each Lender executing this Amendment, of all agreed upon fees in connection with
this Amendment and payment to the Administrative Agent (or a designated
Affiliate thereof), for its own account, of all agreed upon fees in connection
with this Amendment, and (c) Borrower’s payment of all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the date hereof, plus such

 

7



--------------------------------------------------------------------------------

additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

3.    Ratification of Credit Agreement. The Borrower acknowledges and consents
to the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents, as amended
hereby. This Amendment is a Loan Document.

4.    Authority/Enforceability. The Borrower represents and warrants as follows:

(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as may be limited by applicable Debtor Relief Laws or by
equitable principles relating to enforceability.

(c)    No action, consent or approval of, registration or filing with or any
other action by any Governmental Authority is or will be required in connection
with the execution, delivery or performance by, or enforcement against, the
Borrower, except for such as have been made or obtained and are in full force
and effect.

(d)    The execution and delivery of this Amendment does not (i) violate the
terms of its Organization Documents or (ii) violate any Law.

5.    Representations and Warranties of the Borrower. The Borrower represents
and warrants to the Lenders that immediately before and after giving effect to
this Amendment (a) the representations and warranties set forth in Article VI of
the Credit Agreement are true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as drafted) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) as of such earlier date, and (b) no Default
exists.

6.    Counterparts/Facsimile. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by facsimile or other secure electronic
format (.pdf) shall be effective as an original.

7.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE TERMS OF SECTIONS 11.14
AND 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS
MUTANDIS.

8.    Successors and Assigns.    This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

8



--------------------------------------------------------------------------------

9.    Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.

10.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.    No Waiver. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor, except as expressly provided herein, constitute a
waiver or amendment of any provision of any of the Loan Documents

12.    THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:     FLOWSERVE CORPORATION,     a New York corporation     By:  

/x/ John E. Roueche, III

    Name:   John E. Roueche, III     Title:   Vice President – Treasurer and
Investor Relations

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE       AGENT:     BANK OF AMERICA, N.A.,     as Administrative
Agent     By:  

/x/ Ronaldo Naval

    Name:   Ronaldo Naval     Title:   Vice President

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender, L/C Issuer and Swing Line
Lender     By:  

/x/ Stephen J. D’Elia

    Name:   Stephen J. D’Elia     Title:   Vice President

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,

as a Lender and L/C Issuer

By:  

/x/ Kaye Ea

Name:   Kaye Ea Title:   Managing Director By:  

/x/ Jill Wong

Name:   Jill Wong Title:   Director

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender and L/C Issuer

By:  

/x/ Kody J. Nerios

Name:   Kody J. Nerios Title:   Authorized Officer

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and L/C Issuer

By:  

/x/ Kara Treiber

Name:   Kara Treiber Title:   Director

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender and L/C Issuer

By:  

/x/ Pierre Nicholas Rogers

Name:   Pierre Nicholas Rogers Title:   Managing Director By:  

/x/ Joseph Mack

Name:   Joseph Mack Title:   Vice President

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/x/ Jyothi Narayanan

Name:   Jyothi Narayanan Title:   Vice President

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender

By:  

/x/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as a Lender

By:  

/x/ Victor Pierzchalski

Name:   Victor Pierzchalski Title:   Authorized Signatory

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BBVA USA,

as a Lender

By:  

/x/ Aaron Loyd

Name:   Aaron Loyd Title:   Director

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

TRUIST BANK, formerly known as BRANCH BANKING AND TRUST COMPANY

as a Lender

By:  

/x/ Sarah Salmon

Name:   Sarah Salmon Title:   Senior Vice President

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A.,

as a Lender

By:  

/x/ Andrew Berryman

Name:   Andrew Berryman Title:   Vice President

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/x/ R. Ruining Nguyen

Name:   R. Ruining Nguyen Title:   SVP

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/x/ Steven L. Sawyer

Name:   Steven L. Sawyer Title:   Senior Vice President

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/x/ Will Hicks

Name:   Will Hicks Title:   Vice President

 

FLOWSERVE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT